Motion to confirm reports of official referee. Heedless of the court's admonition in 1936 (246 App. Div. 840), respondent has continued to neglect his clients’ interests and to use their money for his own purposes when it was to be applied by him to disbursements. Further, the official referee has found — and his finding is warranted — that respondent caused an action to be commenced without authority in the expectation that it would be helpful to a client in another matter. In addition, he has consistently disregarded communications from the Brooklyn Bar Association. The proof indicates clearly that respondent has lost his sense of responsibility and duty to his clients as well as to the courts. There is no alter*818native to disbarment and it is ordered accordingly. Motion to confirm reports of official referee granted, respondent disbarred and his name ordered to be struck from the roE of attorneys. Present — Lazansky, P. J., CarsweE, Johnston, Adel and Close, JJ. [See post, p. 818.]